Citation Nr: 1439736	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-14 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1958 to July 1961, August 1961 to May 1967, and from December 1967 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Wichita, Kansas.  The Veteran originally perfected an appeal that included the issue of entitlement to service connection for tinnitus; service connection for tinnitus was subsequently granted in a July 2014 rating decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claim.

The Veteran contends his current hearing loss disability is the result of exposure to noise in service, based on his military occupational specialty of weapons infantry and the his duties as an instructor on the rifle range and working in artillery.

The Board previously remanded the case to obtain a VA examination to: (1) address the apparent upward shift in reported hearing thresholds from the beginning of service unit final discharge in 1973 and (2) specifically comment on whether there is a medically sound basis to attribute post-service findings of hearing loss to the injury (noise trauma) in service, or whether these findings are attributable to intercurrent causes.

A May 2014 VA examination was provided.  The examiner provided a negative etiology conclusion and opinion on the change of hearing thresholds in service.  The examiner addressed the threshold shifts but did not comment on whether there is a medically sound basis to attribute post-service findings of hearing loss to the injury (noise trauma) in service, or whether these findings are attributable to intercurrent causes, especially in light of a June 2000 audiology consult note that a prior examiner interpreted as showing a hearing loss configuration that was not consistent with noise exposure.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the Board finds that a June 2008 otolaryngology note refers to an outstanding audiogram from December 2007 which purportedly shows "mild to severe mixed loss . . . predominantly sensorineural."  See June 2008 otolaryngology note.  On remand, this record should be obtained and associated with the file.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).
  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If appropriate, obtain and  associate with the claims file the December 2007 audiogram.

2.  Upon completion of the above, return the Veteran's claims file to the examiner who conducted the Veteran's May 2014 VA examination for review and a supplemental addendum, or to a qualified medical professional if the examiner is unavailable. 

If the examiner determines that another examination is necessary, one should be scheduled.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

The examiner is requested to specifically address the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hearing loss is related on any basis to the Veteran's active duty service, to include noise exposure during such service?

The examiner should specifically comment on whether there is a medically sound basis to attribute the post-service findings of hearing loss to the injury (acoustic trauma) in service, or whether they are more properly attributable to intercurrent causes.  The examiner is directed to address the findings of hearing loss from June 2000 and, if available, the December 2007 audiogram.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

